  8:19-cr-00394-BCB-MDN Doc # 48 Filed: 02/12/21 Page 1 of 1 - Page ID # 115




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:19CR394
                                            )
      vs.                                   )
                                            )
DENNIS SRYNIAWSKI,                          )                  ORDER
                                            )
                   Defendant.               )


      This matter is before the court on the Defendant’s Unopposed Motion to
Continue Trial [47]. Counsel needs additional time to conclude plea. For good cause
shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [47] is granted, as
follows:

      1. The jury trial, now set for February 22, 2021, is continued to April 20, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and April 20, 2021, shall be deemed excludable time in any
         computation of time under the requirement of the Speedy Trial Act. Failure to
         grant a continuance would deny counsel the reasonable time necessary for
         effective preparation, taking into account the exercise of due diligence. 18
         U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: February 12, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
